 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDMax W.Hessman andWilliamA.Crocket, aPartnership,d/b/a Sandy Crocket DodgeandInternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,DistrictLodgeNo. 87.Case 20-CA-5586October 15, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWNANDZAGORIAUpon a charge filed by the InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, District Lodge No. 87, the GeneralCounsel for the National Labor Relations Board, bytheRegionalDirector for Region 20, issued acomplaint dated June 11, 1969, against Max W.Hessman and William A. Crocket, a Partnership,d/b/a Sandy Crocket Dodge, herein called theRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices withinthemeaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act, asamended.Copies of the charge, complaint, andnoticeofhearingwereduly served upon theRespondent and the Union.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on April 10,1969, the Union was duly certified by the Board astheexclusivebargainingrepresentativeofRespondent'semployeesintheunitfoundappropriate by the Board and that, since on oraboutMay 6, 1969, Respondent has refused tobargain with the Union as such exclusive bargainingrepresentative, although the Union has requested itto do so. On or about June 16, 1969, Respondentfiled its answer, admitting in part, and denying inpart, the allegations of the complaintOn or about August 12, 1969, the GeneralCounselfiledwiththeBoardaMotion forSummary Judgment, requesting, in view of theadmissions contained in Respondent's answer, andthe Board's findings in the representation case,' thatthe allegations of the complaint be found to be trueand that the Board make findings of fact andconclusions of law in conformity with the allegationsof the complaint Thereafter, on August 15, 1969,the Board issued an Order Transferring Proceedingto the Board and Notice to Show Cause whyGeneral Counsel'sMotion for Summary Judgmentshould not be granted. Pursuant thereto, RespondentfiledaResponse to the Notice to Show Causerequesting that the General Counsel's Motion forSummary Judgment be denied and that thecomplaint herein be dismissed.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, the'Case 20-RC-8481National Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardmakes the following:Ruling on the Motion for Summary JudgmentOn November 19, 1968, the Union filed a petitionfor an election in the unit hereinafter defined. Aftera hearing, the Regional Director for Region 20issuedaDecision and Direction of Election onFebruary 27, 1969, in which he found appropriateforcollectivebargaining the following unit ofemployees:Allnew and used car and truck salesmenemployed at the Employer's Fresno, California,operations, excluding all other employees, officeclerical employees, managers, assistant managers,guards and supervisors as defined in the Act.The Respondent did not file a Request for Reviewof the Decision and Direction of Election. On April2, 1969, an election was held, in which a majority ofthevalidballotswere cast for the Union Noobjections having been filed, the Union was certifiedon April 10, 1969On or about April 29, 1969, the Union requestedthatRespondent bargain collectively with it. OnMay 6, 1969, Respondent refused to bargaincollectively with the Union, and the Union filed thechargesuponwhichtheseproceedingsarepredicated.In its Response to the Notice to Show Cause,Respondent rests its refusal to bargain upon itscontentions that the petition filed herein was notfiled by an authorized agent of the Union and thatthe petitioned for unit is inappropriate. RespondentaccordinglyconteststhevalidityoftheBoard-conducted election and the Certification ofRepresentative based thereon.Itiswell settled that in the absence of newlydiscovered or previously unavailable evidence, arespondent in a Section 8(a)(5) proceeding is notentitled to relitigate issues which were or could havebeen raised in the prior representation proceeding.'As the Employer filed no request for review to theRegional Director's Decision in the representationcase, it is foreclosed from contesting that Decisionnow ' And as all factual allegations of the complaintareadmittedbyRespondent'sanswer to thecomplaint or stand admitted by the failure ofRespondent to controvert the averments of theGeneral Counsel's motion, there are no matters inissue requiring a hearing before a Trial Examiner.Accordingly, theGeneralCounsel'sMotion forSummary Judgment is granted.On the basis of the record before it, the Boardmakes the following:'PittsburgPlateGlassCompany v N L R B.313U S 146,TheSheffieldCorporation,163 NLRB 180, andCollins & Aikman Corp ,160NLRB 1750'Section102 67(f),NationalLaborRelationsBoardRulesandRegulations179NLRB No. 24 SANDY CROCKET DODGE159FINDINGS OF FACTB.The Request to Bargain and theRespondent's RefusalITHE BUSINESS OF THE RESPONDENTRespondent,apartnership,hasbeendoingbusiness under the trade name of Sandy CrocketDodge,withaplaceofbusinessinFresno,California, and at all times material herein, hasbeen engaged in the retail sale of new and usedautomobiles. During the past year, Respondent, inthe course and conduct of its business operations,made retail sales of goods and services in excess of$500,000.During the same period, Respondentpurchased and received goods and materials valuedin excess of $50,000 directly from suppliers locatedoutside the State of California.We find thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction in this caseII.THE LABOR ORGANIZATION INVOLVEDInternationalAssociationofMachinistsandAerospaceWorkers, AFL-CIO, District Lodge No.87 is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees at the Respondent'sFresno,California,operationsconstituteaunitappropriate for collective bargainingwithin themeaning of Section 9(b) of the Act:Allnew and used car and truck salesmenemployed at the Employer's Fresno, California,operations; excluding all other employees, officeclerical employees, managers, assistant managers,guards and supervisors as defined in the Act.2.The certificationOn April 2, 1969, a majority of the employees ofRespondent in said unit, in an election by secretballotconductedunder the supervision of theRegionalDirector for Region 20, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent, and on April10,1969, the Regional Director for Region 20certifiedtheUnion as the collective-bargainingrepresentative of the employees in said unit and theUnion continues to be such representative.Commencing on or about April 29, 1969, andcontinuing to date, the Union has been requestingthe Respondent to bargain collectively with it withrespect to wages, hours, and working conditions ofthe employees in the appropriate unit. At all timessince on or about May 6, 1969, and continuing todate,Respondent did refuse and has continued torefuse to recognize and bargain collectively with theUnionasexclusivecollective-bargainingrepresentative of all employees in said unit.Accordingly,we find that the Respondent hasrefused to bargain collectively with the Union as theexclusive bargaining representative of the employeesin the appropriate unit, and that, by such refusal,the Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in sectionIII,above,occurringinconnectionwithitsoperations as described in section 1, above, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itceaseand desist therefrom and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagentfortheperiodprovided by law, we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwiththeUnion as the recognized bargainingrepresentative in the appropriate unit. See.Mar-JacPoultry Company, Inc,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;BurnettConstructionCompany,149NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10). 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Max W. Hessman and William A. Crockett, aPartnership d/b/a Sandy Crocket Dodge is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act2.InternationalAssociation ofMachinists andAerospaceWorkers, AFL-CIO, District Lodge No87, is a labor organization within the meaning ofSection 2(5) of the Act3.Allnew and used car and truck salesmenemployed at the Employer's Fresno, California,operations; excluding all other employees, officeclericalemployees,managers, assistantmanagers,guards, and supervisors, as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since April 10, 1969, the above-named labororganization has been certified as the exclusiverepresentativeof all employees in the aforesaidappropriateunitforthepurposesof collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about May 6, 1969, and atall times thereafter to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby engaged in and isengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that the Respondent,Max W. Hessman and William A. Crocket, aPartnership, d/b/a Sandy Crocket Dodge, Fresno,California,itsofficers,agents,successors,andassigns, shall:1.Cease and desist from.(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment,withinternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,DistrictLodge No 87, as the exclusive bargainingrepresentativeof its employees in the followingappropriate unit:Allnew and used car and truck salesmenemployed at the Employer's Fresno, California,operations, excluding all other employees, officeclerical employees, managers, assistant managers,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,orcoercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act(a)Upon request, bargain with the above-namedlabor organization, as the exclusive representative ofall employees in the aforesaid appropriate unit, withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b)PostatitsFresno,California,placeofbusiness,copiesof the attached notice marked"Appendix "4Copiesof said notice on formsprovided by the Regional Director for Region 20,afterbeingdulysignedbyRespondent'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify said Regional Director for Region 20,inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.in the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDan Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withInternational Association of Machinists and AerospaceWorkers,AFL-CIO, District Lodge No. 87, as theexclusiverepresentativeof the employees in thebargaining unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the ActWEWILL,uponrequest,bargainwiththeabove-named Union, as the exclusive representative ofallemployees in the bargaining unit described below,with respect to wages, hours, and other terms andconditions of employment, and, if an understanding isreached,embody such understanding in a signedagreement. SANDY CROCKET DODGEThe bargaining unit is.All new and used car and truck salesmen employed attheEmployer'sFresno,California,operations,excludingallotheremployees,officeclericalemployees, managers, assistant managers, guards andsupervisors, as defined in the Act.DatedByMAX W. HESSMAN ANDWILLIAM A. CROCKET, APARTNERSHIP, D/B/ASANDY CROCKET DODGE(Employer)(Representative)(Title)THIS IS AN OFFICIAL NOTICE AND MUSTNOT BE DEFACED BY ANYONE161This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,13050 Federal Building, 450 Golden Gate Avenue, Box36047,SanFrancisco,California94102,Telephone415-556-3197.